Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action.

The current application filed December 23, 2020 is a reissue application of 16/107,798 (U.S. Patent No. 10,692,129, issued June 23, 2020).

Claims 1-19 were initially pending in the application.  Claims 20-55 were newly added in a preliminary amendment filed on December 23, 2020.  
In the most recent amendment filed April 14, 2022, claims 27, 33, and 40 were amended.  Claims 1-55 remain pending.  This amendment has been entered.

The rejection of claims 27-39 under 35 U.S.C. 251 as being an improper recapture has been withdrawn in view of the amendments.



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,692,129 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Content of Reissue Applications
The applicant has failed to satisfy the requirements of 37 CFR 1.173(b)(2) and (d) in the amendment filed 4/14/2020:
(b) (2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

The amendments filed presents new claims 20-55 without any underlining.  Because all amendments are made in view of the original patent claims, new claims will be fully underlined throughout prosecution.  Additionally, when removing language from the new claims via amendment (as can be seen in the amendments to claims 27, 33, and 40) the language would not be placed in brackets, rather it would simply be omitted from the fully underlined claim, as again all amendments are made in view of the original patent claims.
Appropriate correction is required for the current amendment and all future amendments must also conform to this practice.  Failure to conform to these practices for all previous amendments and any future amendments will result in the response being deemed as noncompliant.


Claim Rejections - 35 USC § 251
Claims 20-26 and 40-55 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claim 1 by amendment and with the addition of independent claims 20, 40, 46, and 53 in this reissue at least by deleting/omitting limitations found in the original patent claims or making said limitations optional.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 16/107,798 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on February 1, 2019.  Applicant made the following amendments (using claim 1 for reference):

    PNG
    media_image1.png
    395
    639
    media_image1.png
    Greyscale


Applicant explicitly argued in an attempt to overcome the applied prior art references (Crum): 

    PNG
    media_image2.png
    543
    637
    media_image2.png
    Greyscale

(page 9, Applicant’s Arguments/Remarks 
filed February 1, 2019 in application 16/107,798)

Additionally, an amendment was filed along with Applicant Arguments/Remarks filed on August 4, 2019.  Applicant made the following amendments (using claim 1 for reference):

    PNG
    media_image3.png
    541
    636
    media_image3.png
    Greyscale


Applicant explicitly argued in an attempt to overcome the applied prior art references (Crum and Ouimet): 

    PNG
    media_image4.png
    354
    635
    media_image4.png
    Greyscale

(page 10, Applicant’s Arguments/Remarks 
filed August 14, 2019 in application 16/107,798)

Additionally, a response was filed along with Applicant Arguments/Remarks filed on January 16, 2020.  Additionally, Applicant explicitly argued in an attempt to overcome the applied prior art references (Crum, Ouimet, and Yehezkel): 

    PNG
    media_image5.png
    251
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    605
    635
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    206
    635
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    389
    638
    media_image8.png
    Greyscale

(pages 10-12, Applicant’s Arguments/Remarks 
filed January 16, 2020 in application 16/107,798)

Thus, at least the following limitations found in patent claim 1 that correspond to the arguments and amendments made during prosecution which state the following are all considered to be surrender generating limitations: 
in response to receiving the input, the mobile device providing an option to open a mobile application (“app”) for saving the product into a shopping list; 
subsequent to providing the option to open the app, the mobile device receiving a negative response; 
subsequent to receiving the negative response, the mobile device receiving a request to open the app and the mobile device opening the app; 
subsequent to the app being opened, the mobile device routing the app to an online shopping list;										(claim 1)

Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations discussed above equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 20-55 either completely or partially omit the language of claim 1 as discussed above and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  
Independent claims 20, 40, 46, and 53 are all method claims and thus will be analyzed in view of the prosecution history of claim 1, the only independent method claims from the original patent.  Thus, claims 20, 40, 46, and 53 either completely or partially omit the following surrender-generating limitations found in claim 1, “in response to receiving the input, the mobile device providing an option to open a mobile application (“app”) for saving the product into a shopping list;” “subsequent to providing the option to open the app, the mobile device receiving a negative response;” “subsequent to receiving the negative response, the mobile device receiving a request to open the app and the mobile device opening the app;” and “subsequent to the app being opened, the mobile device routing the app to an online shopping list”.
Additionally, reissue claims 20-26 and 40-55 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  
Additionally, for any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific claim that the application seeks to broaden. See 37 CFR 1.175(b).  The current statement of error does not identify a specific claim that the applicant seeks to broaden or how said claim is properly broadened.  Examiner notes that the statement “In particular, claim 46 concerns…” which discusses a new claim, does not identify which specific original independent claim is broadened and how said claim is broadened.

Claims 1-55 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 U.S.C. 251:
Applicant argues that claims 20 and 53 are similar to claim 14 which is a computer readable medium (CRM) claim.  Applicant argues that a CRM claim is similar to a method claim and thus it is proper to map claims 20 and 53 to claim 14 when analyzing the claim to determine recapture.
Examiner respectfully disagrees.  The original patent contains method claims 1-6, thus the decisions made by the applicant during the prosecution of said method claims directly impact any new method claims added during reissue.  Examiner notes that a CRM claim is not the same category of invention as a method claim and thus the existence of the method claims in the original patent provide the only clear framework for recapture analysis in this reissue application.  Thus, as discussed in the rejection above, claims 20 and 53 either completely or partially omit the following surrender-generating limitations found in claim 1, “in response to receiving the input, the mobile device providing an option to open a mobile application (“app”) for saving the product into a shopping list;” “subsequent to providing the option to open the app, the mobile device receiving a negative response;” “subsequent to receiving the negative response, the mobile device receiving a request to open the app and the mobile device opening the app;” and “subsequent to the app being opened, the mobile device routing the app to an online shopping list”.  The applicant actively surrendered broader versions of method claims when making the amendments and arguments presented on February 1, 2019, August 14, 2019, and January 16, 2020 that resulted in the surrender generating limitations discussed in the rejection above.  The actions that resulted in the surrendering of the broader versions of method claims by the applicant can not be ignored based on the existence of claims of a different category of invention.  Thus, the recapture analysis provided in the rejection above is proper and the rejection must be maintained.

Applicant argues that claim 40 does not exclude the surrendered subject matter and thus applicant is not attempting to recapture surrendered subject matter (see pages 16 and 17 of applicant’s response).
Examiner respectfully disagrees.  The surrender generating language found in claim 1 explicitly requires a “negative response” must be received and then “subsequent to receiving the negative response” receiving a request to open the app and opening the app.  This sequence was added in the amendment on August 4, 2019, and specifically argued by the applicant (page 10-12, Applicant’s Arguments/Remarks filed January 16, 2020 in application 16/107,798).  Claim 40 requires providing an option to open the app and then provides two conditions, “when the consumer does not open the consumer application” and “when the consumer opens the consumer application”.  Claim 40 does not require the sequence of receiving a negative response and then “subsequent to receiving the negative response” receiving a request to open the app and opening the app.  The condition in claim 40 regarding “when the consumer opens the consumer application” is not required to be “subsequent to receiving a negative response” which was specifically added to the claim language in claim 1 in the amendment on August 4, 2019 in application 16/107,798.  As stated above, the arguments explicitly discuss this sequence and its distinction from the prior art:

    PNG
    media_image7.png
    206
    635
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    389
    638
    media_image8.png
    Greyscale

(pages 10-12, Applicant’s Arguments/Remarks 
filed January 16, 2020 in application 16/107,798)
Thus, the recapture analysis provided in the rejection above is proper and the rejection must be maintained.

Applicant argues that claim 46 is directed to an embodiment of the invention that was not previously considered, i.e. the processing of payloads and decoding of payloads into a product data model that is used to populate a shopping list (see page 18 of applicant’s response).  Thus, the unclaimed embodiment is not recapture of previously surrendered subject matter.  
Examiner respectfully disagrees.  The MPEP states the following regarding what constitutes an overlooked aspect:
Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.

Claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application. In the decision of In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012), the Federal Circuit explained:
Whereas the recapture rule applies when surrendered subject matter is being reclaimed, overlooked aspects by definition were never claimed and thus never surrendered. See Mostafazadeh, 643 F.3d at 1360 [98 USPQ2d at 1644]. Rather, as we explained in Mostafazadeh, "overlooked aspects" is a separate inquiry under reissue that is independent of whether or not the recapture rule applies.
679 F.3d at 1347, 102 USPQ2d at 1870.		(MPEP 1412.01(II))
The original claims include the use of payloads (claim 15) and populating a shopping list (claim 1), thus these concepts do not qualify as undisclosed embodiments or overlooked aspects.  The additional details about the processing of payloads can be added to the new claims but are not excluded from being subjected the requirements of 35 USC 251 regarding impermissible recapture.  Thus, the recapture analysis provided in the rejection above is proper and the rejection must be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992